

Exhibit 10.1
LONG-TERM INCENTIVE
PERFORMANCE-BASED
RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO THE FMC TECHNOLOGIES, INC.
AMENDED AND RESTATED
INCENTIVE COMPENSATION AND STOCK PLAN


This Agreement is made as of the <<Grant Date>> (the “Grant Date”) by FMC
Technologies, Inc., a Delaware corporation (the “Company”), and <<Participant
Name>> (the “Employee”).


The FMC Technologies, Inc. Amended and Restated Incentive Compensation and Stock
Plan (the “Plan”), as it may be amended and continued, is incorporated by
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Employee under this Agreement. Except as
otherwise expressly provided herein, all capitalized terms have the meanings
provided in the Plan. To the extent there is a conflict between the Plan and
this Agreement, the provisions of the Plan will prevail.


The Compensation Committee of the Company’s Board of Directors (the “Committee”)
determined that it would be to the competitive advantage and interest of the
Company and its stockholders to grant an award of restricted stock units to the
Employee, the amount of which will vary based on the Company’s performance, as
(i) an inducement to remain in the service of the Company or one of its
affiliates (collectively, the “Employer”) and (ii) an incentive for increased
efforts during such service.


The Committee, on behalf of the Company, grants to the Employee a targeted award
of << # of Shares Granted>> restricted stock units (the “Restricted Units”) of
the Company’s common stock par value of $0.01 per share (the "Common Stock").
The number of shares ultimately earned by the Employee will depend upon the
Company’s <<period>> fiscal year performance on the performance criteria,
[EBITDA Growth/Return on Investment/ Total Shareholder Return], relative to the
performance of a peer group composed of companies in the PHLX Oil Service Sector
index (ticker: OSX). The actual number of Restricted Units earned by the
Employee will be determined at a meeting of the Committee following the
completion of the <<period>> fiscal year, at which time the Committee will
review and approve the Company’s calculation of the Company’s performance on the
specified performance criteria. The total number of performance-based shares
issued will vary between 0% and 200% of a target award amount depending on the
Company’s full year performance on the performance criteria relative to the OSX
peer group in terms of rank position. The Company’s performance on this measure
will be designated 0% for performance ranked below the 35th percentile, 50% for
performance at the 35th percentile, 100% for performance at the 50th percentile
and 200% for performance above the 80th percentile. Final performance ratings
will be based on straight-line interpolation between these identified points
based on relative ranking. [If the Total Shareholder Return is not positive, the
total number of performance-based shares issued shall not exceed the Total
Shareholder Return target award amount.]



--------------------------------------------------------------------------------







The award is made upon the following terms and conditions:


1.    Vesting. The Restricted Units ultimately earned by the Employee will vest
and be immediately transferable on <<Vesting Date>> (the “Vesting Date”).
Notwithstanding the foregoing, the Restricted Units will vest and be immediately
transferable in the event of the Employee’s death, Disability or a Change in
Control of the Company and, for purposes of determining the amount of the
resulting award, it will be assumed that the Company achieved “average”
performance on the performance measure, resulting in the payment of 100% of the
award amount of this grant. Notwithstanding the foregoing, in the event of the
Employee’s retirement on or after age 62, the Restricted Units will vest and be
immediately transferable on the Vesting Date. All Restricted Units will be
forfeited upon termination of the Employee's employment with the Employer before
the Vesting Date for a reason other than death, Disability, a Change in Control
of the Company or retirement under the Company’s pension plan on or after age
62. Prior to the Vesting Date, an Award remains subject to substantial risk of
forfeiture.


2.    Adjustment. The Committee shall make equitable substitutions or
adjustments in the Restricted Units as it determines to be appropriate in the
event of any corporate event or transaction such as a stock split, merger,
consolidation, separation, including a spin-off or other distribution of stock
or property of the Company, reorganization or any partial or complete
liquidation of the Company. Notwithstanding the above, any such adjustment to an
Award shall comply with Section 409A of the U.S. Internal Revenue Code, as
amended.


3.    Rights and Obligations as Stockholder.


(a)     The Restricted Units will be issued in the form of a book entry
registration in the amount of the maximum potential award.


(b)     Prior to the Vesting Date, the Employee may not vote, sell, exchange,
transfer, pledge, hypothecate or otherwise dispose of any of the Restricted
Units. The Restricted Units have Dividend Equivalent Rights.


(c)    After the Vesting Date, the Employee agrees to comply with any and all of
the Company’s policies and procedures related to trading in the Company’s Common
Stock, including, but not limited to, the Company’s Code of Business Conduct and
Ethics, Principles of Integrity and the Procedures for Trading in FMC
Technologies Securities.


4.    No Limitation on Rights of the Company. The granting of Restricted Units
will not in any way affect the right or power of the Company to make
adjustments, reclassifications or changes in its capital or business structure
or to merge, consolidate, reincorporate, dissolve, liquidate or sell or transfer
all or any part of its business or assets.




--------------------------------------------------------------------------------







5.    Employment. Nothing in this Agreement or in the Plan will be construed as
constituting a commitment, guarantee, agreement or understanding of any kind or
nature that the Employer will continue to employ the Employee, or as affecting
in any way the right of the Employer to terminate the employment of the Employee
at any time.


6.    Government Regulation. The Company’s obligation to deliver Common Stock
following the Vesting Date will be subject to all applicable laws, rules and
regulations and to such approvals by any governmental agencies or national
securities exchanges as may be required.


7.    Withholding. The Employer will comply with all applicable withholding tax
laws and will be entitled to take any action necessary to effectuate such
compliance. The Company may withhold a portion of the Common Stock to which the
Employee or beneficiary otherwise would be entitled equivalent in value to the
taxes required to be withheld, determined based upon the Fair Market Value of
the Common Stock. For purposes of withholding, Fair Market Value shall be equal
to the closing price of the amount of Common Stock earned by the Employee
pursuant to this award on the Vesting Date, or, if the Vesting Date is not a
business day, the next business day immediately following the Vesting Date.
    
8.    Notice. Any notice to the Company provided for in this Agreement will be
addressed to it in care of its Secretary, FMC Technologies, Inc., 5875 North Sam
Houston Parkway West, Houston, Texas 77086, and any notice to the Employee (or
other person entitled to receive the Restricted Units) will be addressed to such
person at the Employee’s address now on file with the Company, or to such other
address as either may designate to the other in writing. Any notice will be
deemed to be duly given when enclosed in a properly sealed envelope addressed as
stated above and deposited, postage paid, in a post office or branch post office
regularly maintained by the United States government.


9.    Administration. The Committee administers the Plan. The Employee’s rights
under this Agreement are expressly subject to the terms and conditions of the
Plan, a copy of which is attached hereto, including any guidelines the Committee
adopts from time to time.


10.    Binding Effect. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective heirs, executors,
administrators, successors and permitted assigns.




--------------------------------------------------------------------------------







11.    Sole Agreement. This Agreement constitutes the entire agreement between
the parties to it relating to the Restricted Units and supersedes any and all
prior oral and written representations. This Agreement may only be amended by
written agreement between the Company and the Employee. Employee expressly
acknowledges that the form of the grant agreement that the Employee accepts
electronically through the Fidelity NetBenefits website is intended to
facilitate the administration of this Restricted Units award and may not be a
full version of this Agreement due to limitations inherit in such website that
are imposed by Fidelity. The terms of this Agreement will govern the Employee’s
award in the event of any inconsistency with the agreement viewed or accepted by
the Employee on the Fidelity NetBenefits website.


12.    Governing Law. The interpretation, performance and enforcement of this
Agreement will be governed by the laws of the State of Delaware.


13.    Privacy. Employee acknowledges and agrees to the Employer transferring
certain personal data of such Employee to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Employee expressly gives his or her consent to the Employer and the Company to
process such personal data.


Executed as of the Grant Date.


FMC TECHNOLOGIES, INC.




By:
 
 
 
Vice President, Administration
 
<<Signed Electronically>>
 
 
 
<<Acceptance Date>>
 





This document constitutes part of a prospectus covering securities that have
been registered under the Securities Act of 1933.


